PER CURIAM.
Affirmed. See Sunset Harbour Condo. Ass'n v. Robbins, 914 So.2d 925 (Fla. 2005) (holding that in order to be preserved for appellate review, issue must be presented to lower court and the specific legal argument raised); Dade Cty. Sch. Bd. v. Radio Station WQBA, 731 So.2d 638 (Fla. 1999) (noting generally, a claim not raised in the trial court will not be considered on appeal); Moore v. State, 225 So.3d 307 (Fla. 3d DCA 2017) (holding claims advanced on appeal were not preserved for appellate review where they were not raised with the trial court); Fabregas v. Fernandez, 215 So.3d 111 (Fla. 3d DCA 2017). See also Ashear v. Sklarey, 43 Fla. L. Weekly D181, --- So.3d ----, ---- n.3, 2018 WL 443199, at *3 n.3 (Fla. 3d DCA January 17, 2018) (holding that an issue raised for the first time in a reply brief may not be considered on appeal); General Mortg. Assocs., Inc. v. Campolo Realty & Mortg. Corp., 678 So.2d 431 (Fla. 3d DCA 1996) (and cases collected) (holding that an appellate court is precluded from considering an argument raised for the first time in a reply brief).